IMPORTANT INFORMATION ABOUT THE ING JOINT LIFEPAY PLUS LIVING BENEFIT RIDER There are certain issue requirements that must be met to successfully elect the ING Joint LifePay Plus living benefit rider. Applications that do not comply with these issue requirements will be deemed not in good order, and the contract will not be issued. The ING Joint LifePay Plus living benefit rider can only be issued if there are two individuals who are married at the time of issue and meet the ownership, annuitant and beneficiary issue requirements listed in the table below. ReliaStar Life Insurance Company of New York will comply with the then current definition of marriage under federal tax law and regulations and federal tax publications issued by the Internal Revenue Service (IRS). The IRS has interpreted marriage to mean a legal union between a man and a woman as husband and wife. Please consult your financial advisor to determine whether you meet the requirements. ING Joint LifePay Plus Living Benefit Issue Requirements 1 Annuitant(s) Primary Beneficiary Type of Plan Owner Ownership Requirements Requirements Requirements Nonqualified Joint owners The two owners must be the Must be a spouse. None two spouses. Single owner The owner must be a Must be a spouse. Sole primary beneficiary spouse. must be the owners Qualified-IRA Single owner 2 The owner must be a Must be the owner. Sole primary beneficiary spouse. must be the owners 1 Non-natural owners are not allowed. Neither joint owners nor non-natural owners are allowed under qualified plans. 2 Includes custodial accounts. The beneficial owner of the custodial account must be one of the spouses. 3 If a custodial account, this requirement applies to the beneficiary information on record with the custodian. Changes in ownership, annuitant and/or beneficiary designations, and changes in marital status may affect the terms and conditions of the ING Joint LifePay Plus living benefit option. Please refer to your prospectus for complete details to determine if this living benefit option is consistent with your needs and objectives in purchasing an annuity contract. If you decide to elect the ING Joint LifePay Plus living benefit option, please be sure to provide names, birth dates and Social Security numbers wherever requested on the application. Please follow the instructions listed on the Important Information and Reminders page at the beginning of this document. 3(A). BENEFICIARY(S) (All fields for each beneficiary must be completed. Complete section 3(B) for custodially owned contracts.) c Restricted Beneficiary. (If selected, complete a Restricted Beneficiary form and submit it with this application.) Beneficiary proceeds will be split equally if no percentages are provided. Primary Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address c Primary c Contingent Beneficiary Name Birth Date Percent % SSN/TIN Relationship to Owner Address Please use the space in section 8 if you need to list additional beneficiaries. 3(B). CUSTODIAL BENEFICIARY (Required if ING Joint LifePay Plus is selected on a custodially owned contract. This sole beneficiary must be the spouse of the annuitant. All fields must be completed.) Name Birth Date Percent % SSN/TIN Is this sole beneficiary the spouse of the annuitant? c Yes c No Address SAMPLE BENEFICIARY DESIGNATIONS Be sure to use given names such as Mary M. Doe, not Mrs. John Doe, and include the address and relationship of the beneficiary or beneficiaries to the owner. The following designations may be helpful to you: Relationship Name to Owner Birth Date SSN/TIN Percent One Primary Beneficiary Mary M. Doe Siste 03/31/1950 123-45-6789 100% r Two Primary Beneficiaries Jane J. Doe Mother 04/01/1940 ###-##-#### 50% John J. Doe Father 05/01/1935 ###-##-#### 50% One Primary Beneficiary Jane J. Doe Wife 11/30/1923 ###-##-#### 100% One Contingent John J. Doe So 06/18/1951 ###-##-#### 100% Estate Estate of John Doe Estate N/A 67-981239 100% ABC Trust Trust Trus N/A 44-234567 100% Dtd 1/1/85 t Testamentary Trust 1 Trust created by the Testamentary (Trust established Last Will and Testament N/A 38-078602 100% within the owners will) of John Doe Trust 1 If the trust is terminated or if no trustee is qualified to receive the proceeds within six months of the insureds death, then the proceeds go to the owner or the owners estate. 145048(04/08) Page 2 of 8 Order #145048 NY 02/02/2009 4. PRODUCT SELECTION Product ING Architect New York S URRENDER C HARGE O PTION (Standard surrender charge period is 7 years.) c 4-Year Surrender Charge Period O PTIONAL P REMIUM B ONUS c ING Premium Credit Rider (4% bonus on the standard 7-year surrender charge period and 2% bonus on the optional 4-year surrender charge period.) Refer to the prospectus for complete details regarding the ING Premium Credit Rider. Death Benefit Option Package (Select one. If a death benefit is not chosen, the death benefit will be the Standard Death Benefit.) c Standard Death Benefit (This is the only death benefit available for multiple owners.) c Annual Ratchet Death Benefit 1 1 Only available for owner and annuitant ages 0 - 75, unless LifePay Plus or Joint LifePay Plus is elected. If LifePay Plus or Joint LifePay Plus is elected, owner ages 0-79 are permitted. Please consider the additional cost of these options (0.70% of MGWB Base for LifePay Plus and 0.90% of MGWB Base for Joint LifePay Plus) as well as their interaction with the death benefit elected to determine if this combination is appropriate considering your investment objectives. O PTIONAL L IVING B ENEFIT (You may only select one.) Please be aware that these descriptions are highlights only. Consult the prospectus for details before electing an optional living benefit. c Minimum Guaranteed Income Benefit (MGIB) (Only available for owner and annuitant ages 0 - 75 years.) 2 The Minimum Guaranteed Income Benefit rider is an optional guarantee available for an additional charge. The guarantee provides a minimum amount of annuity income at the end of a specified waiting period that will be available if the contract owner annuitizes on an MGIB Exercise Date. A 10-year waiting period is required before you can annuitize the MGIB rider benefit. The amount of the MGIB depends in part on the amount of eligible premium you pay (more than 5 years before the end of the waiting period). Transfers from Covered Funds to Special Funds will limit the future growth of the MGIB Rollup Base as follows. The MGIB Rollup Base for Special Funds does not accumulate at the MGIB Rate, so investments in Special Funds may limit the MGIB Benefit. The MGIB income guarantee rate is lower than the annuity purchase rate guaranteed by the contract
